Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims is relates a storage medium for instructions executed by a circuitry for a network interface circuitry, wherein a spin lock is provided to access a queue.  Schreter (USPub: 2008/0250203) discloses a lock is used to a data queue.  Lu et al. (USPub: 2009/0323690) discloses a network interface uses disable interrupt to stop the RR (i.e., to lock the queue) by using pulling the packets.   However, their discloses are different from subjecting access to at least one queue to at least one spin lock, the at least one queue being for use in processing of packet data received via the network interface circuitry, the at least one spin lock to be provided in response to at least one request of at least one entity while the at least one requesting entity is in a polling state of the at least one requesting entity; determining whether to indicate occurrence of at least one other request based at least in part upon whether the at least one other request is made while the access to the at least one queue is subject to the at least one spin lock, the at least one other request being for obtaining of the at least one spin lock, the at least one other request to be made by at least one other entity while the at least one other entity is in a polling state of the at least one other entity.   Hence, the independent (and dependent) claims, read in light of the specification are allowable over the state of the art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/A. L./
Examiner, Art Unit 2465


/WALTER J DIVITO/Primary Examiner, Art Unit 2419